Citation Nr: 0801683	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for residuals of malaria.  

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back condition.

4.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a skin condition 
claimed as chloracne, including claimed as secondary to 
herbicide exposure.   

5.  Entitlement to service connection for chronic bronchitis. 

6.  Entitlement to service connection for a sinus disorder, 
including claimed as secondary to chronic bronchitis. 

7.  Entitlement to service connection for otitis media, 
including claimed as secondary to chronic bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 until 
February 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).   

Procedural history

The increased rating claim  

In an August 2002 RO rating decision, entitlement to service 
connection for PTSD was granted and a 10 percent disability 
rating was assigned.  In March 2003, the RO received the 
veteran's notice of disagreement as to the disability rating 
assigned for PTSD.  He later submitted a timely substantive 
appeal as to the assigned rating.  

In an October 2006 Supplemental Statement of the Case, a 50 
percent disability rating was assigned effective as of June 
23, 2000.   The veteran has indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  Specifically, in his 
October 2006 correspondence, the veteran requested assignment 
of a 70 percent disability rating for PTSD.  

The service connection claims

The January 2001 rating decision denied the veteran's claims 
of entitlement to service connection for, inter alia, malaria 
residuals, a low back disability and acne.  The veteran did 
not disagree with those denials.  The January 2001 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

In March 2003, the veteran filed claims of entitlement to 
service connection for bronchitis, otitis media and a sinus 
disorder.  He also asked that the RO reopen his previously 
denied claims of entitlement to service connection of a low 
back condition, malaria and acne.  A July 2004 rating 
decision denied the veteran's claims.  The veteran disagreed, 
and his appeal was perfected by the timely submission of a 
substantive appeal (VA Form 9) in April 2005.

Hearing

The veteran requested a personal hearing in Washington, D.C., 
which was scheduled to be held on July 19, 2007.  The veteran 
did not appear.  Prior to making his request for a hearing, 
the veteran acknowledged in October 2003 correspondence to VA 
that he would be unable to appear at any hearing due to 
incarceration.  The conditions referred to in October 2003 
have not changed.  Accordingly, the request for a hearing is 
considered to have been withdrawn.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required.

Issues not on appeal

In an October 2006 rating decision, the RO denied the 
veteran's claims of entitlement to service connection of 
hyperlipidemia, hypertension and dysthymic disorder.  Service 
connection for hearing loss was granted and a noncompensable 
disability rating was assigned.

In December 2006, the RO received the veteran's claim of 
entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 on behalf of his daughter, M.F.  To the Board's 
knowledge, the RO has yet to adjudicate this claim.  It is 
referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

A February 2007 rating decision granted entitlement to 
service connection for diabetes mellitus.  A 20 percent 
disability rating was assigned effective January 8, 2007.  
The February 2007 rating decision also included a denial of 
the veteran's claim of entitlement to service connection for 
anal tags.  

To the Board's knowledge the veteran has not disagreed with 
the decisions regarding these issues.  Those issues therefore 
are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

At the outset, the Board notes that the veteran is 
incarcerated.  More specifically, his claims folder includes 
Michigan Department of Correction data which indicates that 
the veteran is serving two life sentences for murder.  
Accordingly, the veteran is substantially unavailable to 
participate in most aspects of the development of his claim 
and is unlikely to ever be available to do so.    

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
38 U.S.C.A. 
§ 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VCAA

A review of the veteran's extensive claims folder reveals 
that although the veteran is clearly cognizant of the 
Veteran's Claims Assistance Act of 2000, he has not received 
adequate VCAA notice as to any of the claimed conditions.  

On August 11, 2003 the veteran received a VCAA letter which 
referred to his cystic acne, malaria and sinus condition 
claims.  The Board notes that this letter did not did not 
contain a notice for the veteran to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, although the letter provided the definition of new 
and material evidence and indicated certain of the elements 
missing at the prior final denial of the veteran's acne and 
malaria claims, the letter did not advise the veteran as to 
each of the unestablished elements at the time of the prior 
final denial.  Thus, the veteran has not been provided notice 
as to the evidentiary requirements as contemplated by the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  This deficiency also 
obviously exists as to the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
of a back condition for which no VCAA letter was provided.  

Additionally, the veteran has not received a VCAA notice 
letter specific to his PTSD, bronchitis and otitis media 
claims.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Accordingly, the Board finds that the matter must be remanded 
so that the veteran may receive proper VCAA notice as to each 
of his claims.  

Bolton considerations
 
While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility, or if unable 
to do so, having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton, 8 Vet. 
App. at 191.

In light of the veteran's inability to appear for an 
examination due to his incarceration, the veteran's file was 
referred for a VA medical opinion regarding his service 
connection claims for bronchitis, sinusitis and otitis media.  
The August 2006 medical opinion concluded that although the 
conditions are currently diagnosed and arguably indicated in 
the service medical records, examination of the veteran was 
necessary in order to form a medical opinion as to the 
etiology of the bronchitis, sinusitis and otitis media 
conditions.      

Under these circumstances, the Board finds that additional 
efforts must be made to obtain an examination and medical 
opinion regarding the etiology of the veteran's bronchitis, 
sinusitis and otitis media.  See Bolton, supra;  see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following actions:

1.  VBA must issue a VCAA letter in order 
to ensure that all notification and 
development action required by the VCAA is 
completed as to each claimed condition.

2.  VBA should attempt to coordinate with 
the state department of corrections to 
schedule the veteran to undergo an 
examination to determine the existence, 
nature and etiology of any current 
bronchitis, sinusitis and otitis media.  
If necessary, a fee basis contractor 
should be retained or other appropriate 
arrangements made.  For any such current 
disability identified, the examiner should 
indicate whether such disability is at 
least as likely as not related to service.  
If bronchitis is deemed to have been 
related to service, the examiner should 
also provide an opinion as to whether or 
not it is at least as likely as not that 
the veteran's sinusitis and/or his otitis 
media conditions are related to or have 
been aggravated by his bronchitis.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.  

If after attempting to obtain a fee basis 
or a correctional examiner, VBA cannot 
procure an examiner, such should be noted 
in the file and the matter should be 
referred for another medical opinion 
without examination.    

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the veteran's claim.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



